UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2015 Date of Reporting Period: 03/31/2015 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF March 31, 2015 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 93.49% Consumer Discretionary - Automobiles & Components 2.52% 80,000 Dorman Products, Inc. * $ 3,980,000 72,500 Thor Industries, Inc. 4,582,725 8,562,725 Consumer Discretionary - Durables & Apparel 2.55% 160,000 La-Z-Boy Incorporated 4,497,600 60,000 Tupperware Brands Corporation 4,141,200 8,638,800 Consumer Discretionary - Media 2.63% 115,000 Cinemark Holdings, Inc. 5,183,050 50,000 Morningstar, Inc. 3,745,500 8,928,550 Consumer Discretionary - Retailing 4.06% 42,500 Asbury Automotive Group, Inc. * 3,531,750 65,000 Monro Muffler Brake, Inc. 4,228,250 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 6,034,000 13,794,000 Consumer Discretionary - Services 5.63% 250,000 Carriage Services, Inc. 5,967,500 32,500 DineEquity, Inc. 3,477,825 29,000 Jack in the Box Inc. 2,781,680 165,000 Krispy Kreme Doughnuts, Inc. * 3,298,350 60,000 Popeyes Louisiana Kitchen, Inc. * 3,589,200 19,114,555 Consumer Staples - Food & Staples Retailing 2.55% 45,000 PriceSmart, Inc. 3,824,100 62,500 United Natural Foods, Inc. * 4,815,000 8,639,100 Consumer Staples - Food, Beverage & Tobacco 2.04% 105,000 B&G Foods, Inc. 3,090,150 45,000 TreeHouse Foods, Inc. * 3,825,900 6,916,050 Consumer Staples - Household & Personal Products 1.02% 57,500 Nu Skin Enterprises, Inc. - Class A 3,462,075 Energy 1.43% 125,000 Enlink Midstream LLC 4,067,500 15,000 SM Energy Company 775,200 4,842,700 Financials - Banks 4.03% 95,000 Community Bank System, Inc. 3,362,050 193,394 First Financial Bancorp. 3,444,347 135,000 Glacier Bancorp, Inc. 3,395,250 Page 1 55,000 IBERIABANK Corporation 3,466,650 13,668,297 Financials - Diversified 1.21% 90,000 Artisan Partners Asset Management Inc. 4,091,400 Financials - Insurance 1.12% 115,000 Brown & Brown, Inc. 3,807,650 Health Care - Equipment & Services 15.04% 65,000 Acadia Healthcare Company, Inc. * 4,654,000 92,500 Cardiovascular Systems, Inc. * 3,611,200 45,000 Cyberonics, Inc. * 2,921,400 22,500 DexCom, Inc. * 1,402,650 160,000 Globus Medical, Inc. - Class A * 4,038,400 39,000 HeartWare International, Inc. * 3,423,030 94,400 Insulet Corporation * 3,148,240 235,000 Merit Medical Systems, Inc. * 4,523,750 140,000 Omnicell, Inc. * 4,914,000 45,000 Sirona Dental Systems, Inc. * 4,049,550 67,500 STERIS Corporation 4,743,225 45,000 Teleflex Incorporated 5,437,350 130,000 Tornier N.V. * 3,408,600 30,000 Veeva Systems Inc. * 765,900 51,041,295 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 2.11% 20,000 Bio-Techne Corporation 2,005,800 120,000 Prestige Brands Holdings, Inc. * 5,146,800 7,152,600 Health Care - Services 1.02% 65,000 Advisory Board Company (The) * 3,463,200 Industrials - Capital Goods 11.23% 71,000 A.O. Smith Corporation 4,661,860 130,000 Beacon Roofing Supply, Inc. * 4,069,000 92,500 Generac Holdings Inc. * 4,503,825 60,000 HEICO Corporation 3,664,200 52,000 Middleby Corporation (The) * 5,337,800 50,000 RBC Bearings Incorporated * 3,827,000 57,500 Regal-Beloit Corporation 4,595,400 145,000 Rexnord Corporation * 3,870,050 70,000 Woodward Inc. 3,570,700 38,099,835 Industrials - Commercial & Professional Services 5.27% 57,500 G&K Services, Inc. - Class A 4,170,475 160,000 KAR Auction Services, Inc. 6,068,800 165,000 SP Plus Corporation * 3,605,250 120,000 West Corporation 4,047,600 17,892,125 Industrials - Transportation 5.42% 122,300 Echo Global Logistics, Inc. * 3,333,898 100,000 Knight Transportation, Inc. 3,225,000 195,000 Marten Transport, Ltd. 4,524,000 145,000 Roadrunner Transportation Systems, Inc. * 3,664,150 80,000 XPO Logistics, Inc. * 3,637,600 18,384,648 Information Technology - Semiconductors & Semiconductor Equipment 1.41% 67,500 Cavium, Inc. * 4,780,350 Information Technology - Software & Page 2 Services 18.36% 185,000 Bottomline Technologies (de), Inc. * 5,063,450 115,000 Cardtronics, Inc. * 4,324,000 121,700 DealerTrack Holdings, Inc. * 4,687,884 90,000 Euronet Worldwide, Inc. * 5,287,500 110,000 Fortinet, Inc. * 3,844,500 95,000 Heartland Payment Systems, Inc. 4,450,750 72,500 Jack Henry & Associates, Inc. 5,067,025 24,500 MercadoLibre, Inc. 3,001,740 60,000 Qualys, Inc. * 2,788,800 80,000 SolarWinds, Inc. * 4,099,200 110,000 Syntel, Inc. * 5,690,300 280,000 Tangoe, Inc. * 3,864,000 160,000 VeriFone Systems, Inc. * 5,582,400 42,500 WEX Inc. * 4,562,800 62,314,349 Materials 2.84% 68,500 AptarGroup, Inc. 4,351,120 110,000 RPM International, Inc. 5,278,900 9,630,020 TOTAL COMMON STOCKS (cost $199,330,893) 317,224,324 SHORT -TERM INVESTMENTS 6.55% Commercial Paper - 6.00% $ 900,000 Bemis Company, Inc. 04/01/15, 0.47% 900,000 1,000,000 Hyundai Capital America, Inc. 04/02/15, 0.40% 999,989 1,000,000 NorthWestern Corporation 04/06/15, 0.45% 999,937 1,500,000 Southern Power Company 04/06/15, 0.48% 1,499,900 800,000 DENTSPLY International Inc. 04/07/15, 0.55 799,927 750,000 Bacardi-Martini B.V. 04/08/15, 0.46% 749,933 1,250,000 Molson Coors Brewing Company 04/08/15, 0.46% 1,249,888 1,025,000 Southern Power Company 04/09/15, 0.48% 1,024,891 1,175,000 Aon Corporation 04/10/15, 0.55% 1,174,838 700,000 Baxter International Inc. 04/13/15, 0.55% 699,872 775,000 General Mills, Inc. 04/13/15, 0.42% 774,891 950,000 V.F. Corporation 04/14/15, 0.38% 949,870 1,000,000 Marriott International, Inc. 04/15/15, 0.59% 999,771 425,000 Valspar Corporation (The) 04/15/15, 0.50% 424,917 1,075,000 General Mills, Inc. 04/16/15, 0.50% 1,074,776 737,000 Sherwin-Williams Company (The) 04/16/15, 0.30% 736,908 650,000 Aon Corporation 04/17/15, 0.50% 649,856 500,000 Baxter International Inc. 04/17/15, 0.63% 499,860 1,000,000 Marriott International, Inc. 04/21/15, 0.60% 999,667 1,000,000 Bacardi U.S.A., Inc. 04/22/15, 0.49% 999,714 850,000 NorthWestern Corporation 04/27/15, 0.55% 849,662 590,000 UnitedHealth Group Incorporated 05/04/15, 0.25% 589,865 700,000 V.F. Corporation 05/18/15, 0.50% 699,543 20,348,475 Variable Rate Security - 0.55% 1,873,013 Fidelity Institutional Money Market Fund - Class I 1,873,013 TOTAL SHORT-TERM INVESTMENTS (cost $22,221,488) 22,221,488 TOTAL SECURITY HOLDINGS (cost $221,552,381) - 100.04% 339,445,812 Page 3 LIABILITIES, NET OF OTHER ASSETS - (0.04)% (137,439 ) - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $339,308,373 * Non-income producing. As of March 31, 2015, investment cost for federal tax purposes was $221,712,998 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (1,535,996 ) Net unrealized appreciation $117,732,814 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 1,873,013 Level 2 - Commercial Paper 20,348,475 Level 3 - None Total $339,445,812 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/12/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/12/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/12/2015
